People v Raveneau (2016 NY Slip Op 02939)





People v Raveneau


2016 NY Slip Op 02939


Decided on April 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2016

Friedman, J.P., Andrias, Moskowitz, Kapnick, Webber, JJ.


863 2796/10

[*1]The People of the State of New York, Respondent, —
vHerbert T. Raveneau, Defendant-Appellant.


Feldman and Feldman, Uniondale (Arza Feldman of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Shannon Henderson of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Judith Lieb, J.), rendered April 2, 2012, as amended April 24, 2012, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him to concurrent terms of nine years, unanimously affirmed.
The verdict was based on legally sufficient evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence supports an inference that each victim's injuries resulted from more than mere "petty slaps, shoves, kicks and the like" (Matter of Philip A., 49 NY2d 198, 200 [1980]), and that defendant's actions caused "more than slight or trivial pain" (People v Chiddick, 8 NY3d 445, 447 [2007]; see also People v Guidice, 83 NY2d 630, 636 [1994]).
The adult victim engaged in an extended struggle with defendant, during which defendant tried to pull the victim's cell phone out of her grasp and her bracelets off her wrist. This caused lacerations and torn-out patches of hair, resulting in pain that lasted for days. Defendant pushed the adult victim's five-year-old son into a metal gate when he tried to come to his mother's aid, causing the child's face to bleed and bruise, and causing him to cry and scream as he held his face. Accordingly, the physical injury element of second-degree robbery was established as to both victims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 19, 2016
CLERK